COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  In Re: Dolores Narvaez, Luis Narvaez,          §               No. 08-19-00133-CV
  Eduardo Velarde, Jose Juan Velarde,
  Julieta Duran, Luz Magdalena Escobar and       §         AN ORIGINAL PROCEEDING
  Jose Antonio Velarde Juarez,
                                                 §                 IN MANDAMUS
                       Relators.
                                                 §

                                           ORDER

       The Court GRANTS the Real Parties in Interest’s third motion for extension of time within

which to file the response until August 27, 2019. NO FURTHER MOTIONS FOR EXTENSION

OF TIME TO FILE THE REAL PARTIES IN INTEREST’S RESPONSE TO RELATORS’

PETITION FOR WRIT OF MANDAMUS WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. David S. Jeans, the Real Parties in Interest’s Attorney,

prepare the response and forward the same to this Court on or before August 27, 2019.

       IT IS SO ORDERED this 14th day of August, 2019.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.